DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 Figures 3A-3C in the reply filed on 2 March 2021 is acknowledged.  
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 March 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein at least one of the one or more first stoppers comprises a clasp to further secure the drain pan extension in the second configuration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein a first outer surface of the front extension side comprises a first pin positioned a first distance from a right edge of the extension base, wherein the first pin is fitted and horizontally movable within the first horizontal notch of the front pan side”; “wherein a second outer surface of the rear extension side comprises a second pin 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the second predefined angle is determined based on a predetermined rate of air flow across the horizontal evaporator coil during operation of the horizontal evaporator coil.  Claim 1, upon which claim 2 depends merely recites “configured to receive liquid condensate from a horizontal evaporator coil positioned above the drain pan”.  It is therefore, unclear if the horizontal evaporator coil of claim 2 has sufficient antecedent basis since claim 1 does not positively recite the evaporator coil.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “further comprising a clasp or lock configured to secure the drain pan extension to the horizontal evaporator coil in the first 25configuration”.  Claim 1, upon which claim 4 depends merely recites “configured to receive liquid condensate from a horizontal evaporator coil positioned above the drain pan”.  It is therefore, unclear if the horizontal evaporator coil of claim 4 has sufficient antecedent basis since claim 1 does not positively recite the evaporator coil.   

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “wherein a first outer surface of the front extension side comprises a first pin positioned a first distance from a right edge of the extension base, wherein the first pin is fitted and horizontally movable within the first horizontal notch of the front pan side”; “wherein a second outer surface of the rear extension side comprises a second pin positioned the first distance from the right edge of the extension base,39937840_1ATTORNEY DOCKETPATENT APPLICATION018635.0642 [P180139]24 wherein the second pin is fitted and horizontally movable within the second horizontal notch of the rear pan side”.  While the terms “first pin”, “second pin”, “first horizontal notch”, and “second horizontal notch” appear to be clear in light of the specification, it is recommended to remove “”of the front pan side” and “of the rear pan side” from the recitations regarding the first and second horizontal notch to avoid a misunderstanding that the rear pan side includes multiple notches.  Regarding “a first outer surface” and “a second outer surface”, since “first” and “second” are not used with respect to outer surfaces in the disclosure, the use “second outer surface” is found indefinite since it appears to imply that the rear extension side has multiple outer surfaces.  Applicant may wish to consider avoiding “first” and “second” with respect to the outer surfaces.  Claims 17-20 are rejected insofar as they are dependent on claim 16, and therefore include the same error(s).  
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the third distance at which the one or more first stoppers are positioned from the right edge of the extension base”.  There is insufficient antecedent basis for “the third distance”. 

Allowable Subject Matter
Claims 1-8 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure but fails to teach the combination of features set forth in the independent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAVIA SULLENS/Primary Examiner, Art Unit 3763